DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/19/2020 and 10/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Co-pending Application: 16/955,779
Instant Application: 16/955,781
1. A wide-angle lens, comprising a front group, an aperture, and a rear group arranged in order from an object side to an image side, wherein in the front group, at least a first lens and a second lens are arranged in order from a side closest to the object side to the image side, the first lens is a negative meniscus lens of which a lens surface on the image side is a concave curved surface, the second lens is a negative lens of which a lens surface on the image side is a concave curved surface, when a sag amount of a lens surface of the second lens on the object side is Sag21 (mm), and a diameter of the lens surface of the second lens on the object side is D21 (mm), the sag amount Sag21 and the diameter D21 satisfy the following conditional expression:

0<Sag21/(D21/2)<0.125.
1. A wide-angle lens, comprising: a front group; an aperture; and a rear group arranged in order from an object side to an image side, wherein in the front group, at least a first lens, a second lens, and a third lens are arranged in order from a side closest to the object side to the image side, the first lens is a negative meniscus lens of which a lens surface on the image side is a concave curved surface, the second lens is a negative lens of which a lens surface on the image side is a concave curved surface, the third lens is a positive lens of which a lens surface on the image side is a convex curved surface, and when a sag amount of a lens surface of the third lens on the object side is Sag31 (mm), and a diameter of the lens surface of the third lens on the object side is D31 (mm), the sag amount Sag31 and the diameter D31 satisfy the following conditional expression:

0<|Sag31/(D31/2)|<0.125.
7. The wide-angle lens according to claim 6, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:

0. 400<Sag22/(D22/2)<1.733.
2. The wide-angle lens according to claim 1, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:

0.400<Sag 22/(D22/2)<1.733.
1. A wide-angle lens, comprising a front group, an aperture, and a rear group arranged in order from an object side to an image side, wherein in the front group, at least a first lens and a second lens are arranged in order from a side closest to the object side to the image side, the first lens is a negative meniscus lens of which a lens surface on the image side is a concave curved surface, the second lens is a negative lens of which a lens surface on the image side is a concave curved surface, when a sag amount of a lens surface of the second lens on the object side is Sag21 (mm), and a diameter of the lens surface of the second lens on the object side is D21 (mm), the sag amount Sag21 and the diameter D21 satisfy the following conditional expression:

0<Sag21/(D21/2)<0.125.
3. The wide-angle lens according to claim 2, wherein when a sag amount of a lens surface of the second lens on the object side is Sag21 (mm), and a diameter of the lens surface of the second lens on the object side is D21 (mm), the sag amount Sag21 and the diameter D21 satisfy the following conditional expression:

0<|Sag21/(D21/2)|<0.125.
2. The wide-angle lens according to claim 1, wherein an anti-reflection layer is provided on at least the lens surface of the first lens on the image side.
4. The wide-angle lens according to claim 3, wherein an anti-reflection layer is provided on at least the lens surface of the first lens on the image side.
3. The wide-angle lens according to claim 2, wherein an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on the lens surface of the first lens on the image side as the anti-reflection layer.
5. The wide-angle lens according to claim 4, wherein an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on the lens surface of the first lens on the image side as the anti-reflection layer.
4. The wide-angle lens according to claim 2, wherein when a sag amount of the lens surface of the first lens on the image side is Sag12 (mm), and a diameter of the lens surface of the first lens on the image side is D12 (mm), the sag amount Sag12 and the diameter D12 satisfy the following conditional expression:

0.577<Sag12/(D12/2)<1.733.
6. The wide-angle lens according to claim 4, wherein when a sag amount of the lens surface of the first lens on the image side is Sag12 (mm), and a diameter of the lens surface of the first lens on the image side is D12 (mm), the sag amount Sag12 and the diameter D12 satisfy the following conditional expression:

0.577<Sag12/(D12/2)<1.733.
7. The wide-angle lens according to claim 6, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:

0. 400<Sag22/(D22/2)<1.733.
7. The wide-angle lens according to claim 6, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:

0. 400<Sag22/(D22/2)<1.733.
7. The wide-angle lens according to claim 6, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:

0. 400<Sag22/(D22/2)<1.733.
8. The wide-angle lens according to claim 7, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:

0.400<Sag 22/(D22/2)<1.733.
1. A wide-angle lens, comprising a front group, an aperture, and a rear group arranged in order from an object side to an image side, wherein in the front group, at least a first lens and a second lens are arranged in order from a side closest to the object side to the image side, the first lens is a negative meniscus lens of which a lens surface on the image side is a concave curved surface, the second lens is a negative lens of which a lens surface on the image side is a concave curved surface, when a sag amount of a lens surface of the second lens on the object side is Sag21 (mm), and a diameter of the lens surface of the second lens on the object side is D21 (mm), the sag amount Sag21 and the diameter D21 satisfy the following conditional expression:

0<Sag21/(D21/2)<0.125.
9. The wide-angle lens according to claim 8, wherein when a sag amount of a lens surface of the second lens on the object side is Sag21 (mm), and a diameter of the lens surface of the second lens on the object side is D21 (mm), the sag amount Sag21 and the diameter D21 satisfy the following conditional expression:

0<|Sag21/(D21/2)|<0.125.
9. The wide-angle lens according to claim 8, wherein an anti-reflection layer is provided on at least the lens surface of the first lens on the image side.
10. The wide-angle lens according to claim 9, wherein an anti-reflection layer is provided on at least a lens surface of the first lens on the image side.
10. The wide-angle lens according to claim 9, wherein an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on the lens surface of the first lens on the image side as the anti-reflection layer.
11. The wide-angle lens according to claim 10, wherein an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on the lens surface of the first lens on the image side as the anti-reflection layer.
11. The wide-angle lens according to claim 9, wherein when a sag amount of the lens surface of the first lens on the image side is Sag12 (mm), and a diameter of the lens surface of the first lens on the image side is D12 (mm), the sag amount Sag12 and the diameter D12 satisfy the following conditional expression:

0.577<Sag12/(D12/2)<1.733.
12. The wide-angle lens according to claim 10, wherein when a sag amount of the lens surface of the first lens on the image side is Sag12 (mm), and a diameter of the lens surface of the first lens on the image side is D12 (mm), the sag amount Sag12 and the diameter D12 satisfy the following conditional expression:

0.577<Sag12/(D12/2)<1.733.
13. The wide-angle lens according to claim 12, wherein when a sag amount of a lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:

0.400<Sag22/(D22/2)<1.733.
2. The wide-angle lens according to claim 1, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:

0.400<Sag 22/(D22/2)<1.733.


Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-11 and 13 of copending Application No. 16/955,779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because comprise subject matter from each other through their dependent claims and limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taro et al. (“Taro”) (JP 2013-073156).

In regards to claim 1, Taro teaches a wide-angle lens, comprising: 
	a front group  (See FIG. 1 wherein the front group comprises L1, L2 and L3); 
	an aperture  (See FIG. 1 wherein the aperture is seen as St [aperture stop]); and 
	a rear group arranged in order from an object side to an image side  (See FIG. 1 wherein the rear group is taught as comprising L4, L5 and L6), 
	wherein in the front group, at least a first lens, a second lens, and a third lens are arranged in order from a side closest to the object side to the image side (See ¶0027-0028 in view of FIG. 1 wherein L1 and L2 are on a side closest to the object side direction), 
	the first lens is a negative meniscus lens of which a lens surface on the image side is a concave curved surface  (See ¶0027-0028 in view of FIG. 1 wherein L1 is a negative lens [concave]), 
	the second lens is a negative lens of which a lens surface on the image side is a concave curved surface (See ¶0027-0028 in view of FIG. 1 wherein L2 is a negative lens [concave]), 
	the third lens is a positive lens of which a lens surface on the image side is a convex curved surface (See ¶0027 and 0029 wherein the third lens is a positive lens [convex]), and 
	when a sag amount of a lens surface of the third lens on the object side is Sag31 (mm), and a diameter of the lens surface of the third lens on the object side is D31 (mm), the sag amount Sag31 and the diameter D31 satisfy the following conditional expression:
	0<|Sag31/(D31/2)|<0.125  (See ¶0027-0028 in view of FIG. 1 wherein it is understood by one of ordinary skill in the art in view of Taro’s teachings that such a condition may be met as part of a desired design choice for lens performance requirements through the placement of distance between lenses).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the Taro’s own teaching because an accurate representation of the Saggita (Sag) allows for accurate distance measurement for the center of an arc of the lens to the center of a base provided by surrounding lenses, thus establishing accuracy for lens surface power calculations, thus establishing stability.
	Although not used in the rejection, for more information on calculation of sag of lenses, lens surface power, as well as negative and positive lenses, the following may be used as simple guidelines: https://web.archive.org/web/20160308214806/http://www.opticampus.com/popcourse.php?url=high_powered/ .

In regards to claim 2, Taro teaches the wide-angle lens according to claim 1, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:
	0.400<Sag 22/(D22/2)<1.733 (See ¶0027-0029 in view of FIG. 1 wherein it is understood by one of ordinary skill in the art in view of Taro’s teachings that such a condition may be met as part of a desired design choice for lens performance requirements through the placement of distance between lenses).

In regards to claim 3, Taro teaches the wide-angle lens according to claim 2, wherein when a sag amount of a lens surface of the second lens on the object side is Sag21 (mm), and a diameter of the lens surface of the second lens on the object side is D21 (mm), the sag amount Sag21 and the diameter D21 satisfy the following conditional expression:
	0<|Sag21/(D21/2)|<0.125 (See ¶0027-0029 in view of FIG. 1 wherein it is understood by one of ordinary skill in the art in view of Taro’s teachings that such a condition may be met as part of a desired design choice for lens performance requirements through the placement of distance between lenses).

In regards to claim 6, Taro teaches the wide-angle lens according to claim 4, wherein when a sag amount of the lens surface of the first lens on the image side is Sag12 (mm), and a diameter of the lens surface of the first lens on the image side is D12 (mm), the sag amount Sag12 and the diameter D12 satisfy the following conditional expression:
	0.577<Sag12/(D12/2)<1.733 (See ¶0027-0029 in view of FIG. 1 wherein it is understood by one of ordinary skill in the art in view of Taro’s teachings that such a condition may be met as part of a desired design choice for lens performance requirements through the placement of distance between lenses).

In regards to claim 8, Taro teaches the wide-angle lens according to claim 7, wherein when a sag amount of the lens surface of the second lens on the image side is Sag22 (mm), and a diameter of the lens surface of the second lens on the image side is D22 (mm), the sag amount Sag22 and the diameter D22 satisfy the following conditional expression:
	0.400<Sag 22/(D22/2)<1.733 (See ¶0027-0029 in view of FIG. 1 wherein it is understood by one of ordinary skill in the art in view of Taro’s teachings that such a condition may be met as part of a desired design choice for lens performance requirements through the placement of distance between lenses).

In regards to claim 9, Taro teaches the wide-angle lens according to claim 8, wherein when a sag amount of a lens surface of the second lens on the object side is Sag21 (mm), and a diameter of the lens surface of the second lens on the object side is D21 (mm), the sag amount Sag21 and the diameter D21 satisfy the following conditional expression:
	0<|Sag21/(D21/2)|<0.125 (See ¶0027-0029 in view of FIG. 1 wherein it is understood by one of ordinary skill in the art in view of Taro’s teachings that such a condition may be met as part of a desired design choice for lens performance requirements through the placement of distance between lenses).

In regards to claim 12, Taro teaches the wide-angle lens according to claim 10, wherein when a sag amount of the lens surface of the first lens on the image side is Sag12 (mm), and a diameter of the lens surface of the first lens on the image side is D12 (mm), the sag amount Sag12 and the diameter D12 satisfy the following conditional expression:
	0.577<Sag12/(D12/2)<1.733 (See ¶0027-0029 in view of FIG. 1 wherein it is understood by one of ordinary skill in the art in view of Taro’s teachings that such a condition may be met as part of a desired design choice for lens performance requirements through the placement of distance between lenses).

In regards to claim 13, Taro teaches the wide-angle lens according to claim 1, wherein when a sag amount of a lens surface of the second lens on the object side is Sag21 (mm), and a diameter of the lens surface of the second lens on the object side is D21 (mm), the sag amount Sag21 and the diameter D21 satisfy the following conditional expression:
	0<|Sag21/(D21/2)|<0.125 (See ¶0027-0029 in view of FIG. 1 wherein it is understood by one of ordinary skill in the art in view of Taro’s teachings that such a condition may be met as part of a desired design choice for lens performance requirements through the placement of distance between lenses).

Claims 4, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taro et al. (“Taro”) (JP 2013-073156) in view of Fukaya et al. (“Fukaya”) (U.S. PG Publication No. 2017/0090071).

In regards to claim 4, Taro fails to teach the wide-angle lens according to claim 3, wherein an anti-reflection layer is provided on at least the lens surface of the first lens on the image side.
	In a similar endeavor Fukaya teaches  wherein an anti-reflection layer is provided on at least the lens surface of the first lens on the image side (See ¶0071-0072).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fukaya into Taro because it allows for a condition of an antireflection fil being suitably applied to a lens of an image photographing apparatus employing light interference measurements as described in ¶0071-0072.

In regards to claim 5, Taro teaches the wide-angle lens according to claim 4, wherein an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on the lens surface of the first lens on the image side as the anti-reflection layer.
	In a similar endeavor Fukaya teaches wherein an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on the lens surface of the first lens on the image side as the anti-reflection layer (See ¶0071-0072 wherein it is understood that visible light is in the 380-750 wavelength range).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fukaya into Taro because it allows for a condition of an antireflection fil being suitably applied to a lens of an image photographing apparatus employing light interference measurements as described in ¶0071-0072.

In regards to claim 10, Taro fails to teach the wide-angle lens according to claim 9, wherein an anti-reflection layer is provided on at least a lens surface of the first lens on the image side.
	In a similar endeavor Fukaya teaches wherein an anti-reflection layer is provided on at least a lens surface of the first lens on the image side (See ¶0071-0072).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fukaya into Taro because it allows for a condition of an antireflection fil being suitably applied to a lens of an image photographing apparatus employing light interference measurements as described in ¶0071-0072.

In regards to claim 11, Taro fails to teach the wide-angle lens according to claim 10, wherein an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on the lens surface of the first lens on the image side as the anti-reflection layer.
	In a similar endeavor Fukaya teaches wherein an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on the lens surface of the first lens on the image side as the anti-reflection layer (See ¶0071-0072 wherein it is understood that visible light is in the 380-750 wavelength range).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Fukaya into Taro because it allows for a condition of an antireflection fil being suitably applied to a lens of an image photographing apparatus employing light interference measurements as described in ¶0071-0072.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taro et al. (“Taro”) (JP 2013-073156) in view of Ikegaya (U.S. PG Publication No. 2017/0293111).

In regards to claim 7, Taro teaches the wide-angle lens according to claim 1, wherein the front group includes the first lens, the second lens, and the third lens arranged in order from the object side to the image side  (See ¶0027-0029 in view of FIG. 1), 
	the rear group includes a fourth lens, a fifth lens, and a sixth lens arranged in order from the object side to the image side (See ¶0027-0029 in view of FIG. 1), 
	the fourth lens is a positive lens of which a lens surface on the image side is a convex curved surface  (See ¶0027-0029 in view of FIG. 1), 
	the fifth lens is a negative lens of which a lens surface on the image side is a concave curved surface  (See ¶0027-0029 in view of FIG. 1), 
	the sixth lens is a biconvex lens of which a lens surface on the object side and a lens surface on the image side are convex curved surfaces (See ¶0181 in view of FIG. 1), 
	the second lens, the third lens, the fifth lens, and the sixth lens are plastic lenses (See ¶0186 and 0191), the fourth lens is a glass lens (See ¶0193).
	Taro, however, fails to teach the fifth lens and the sixth lens configure a cemented lens in which the lens surface of the fifth lens on the image side and the lens surface of the sixth lens on the object side are cemented.
	In a similar endeavor Ikegaya teaches the fifth lens and the sixth lens configure a cemented lens in which the lens surface of the fifth lens on the image side and the lens surface of the sixth lens on the object side are cemented (See ¶0031 in view of FIG. 1, 0033 in view of Fig. 2, or 0035 in view of FIG. 5 wherein the fifth and sixth lenses may be cemented together).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ikegaya into Taro because it allows for the controlled distancing between lenses through use of cementation as seen in FIG. 1, 3 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483